DETAILED ACTION
Applicant’s amendments and remarks filed March 2, 2022, are fully acknowledged by the Examiner. Currently, claims 2-23 are pending with claim 1 withdrawn and claims 2, 7, 17 and 23 amended. Applicant’s amendments to claims 2 and 23 have obviated the previously-filed rejections of each claim under 35 U.S.C. 112(a) for failing to comply with the written description required. Applicant’s amendment to claim 17 has obviated the previously-filed rejection of that claim under 35 U.S.C. 112(b). The following is a complete response to the March 2, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 8-11 of the remarks filed March 2, 2022 with respect to various rejections under 35 U.S.C. 112(a) for failing to comply with the written description requirement have been fully considered and are persuasive. Specifically, Applicant’s remarks on page 9 with respect to paragraph number 7 and on page 10 with respect to paragraph numbers 8 and 9 are particularly persuasive when taken in context of the instant disclosure and Applicant’s remarks regarding the interpretation of the scope of each claim when utilizing open-ended claim language. Thus, the remaining rejections under 35 U.S.C. 112(a) for failing to comply with the written description requirement has been withdrawn. 
Applicant’s arguments, see pages 12-14 of the remarks filed March 2, 2022 with respect to various rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive. Thus, the remaining rejections under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see pages 15 of the remarks filed March 2, 2022 with respect to the obviousness-type double patenting rejections based on US Pat. No. 9,987,083 and US Pat. No. 9,119,633 have been fully considered and are persuasive. Specifically, the claims in each of the ‘083 and ‘633 patents are no longer found to overlap in subject matter with the pending claims of the instant application.
Terminal Disclaimer
The terminal disclaimer filed on May 3, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of each of US Pat. Nos. 10,820,941 and 10,028,783 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The acceptance of the terminal disclaimer has obviated the previously-filed obviousness-type double patenting rejections set forth in the December 6, 2021 Non-Final Office Action.
Allowable Subject Matter
Claims 2-23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794